Citation Nr: 0209740	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  01-01 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for postoperative residuals of an arthrotomy and 
medial meniscectomy of the left knee.

2.  Entitlement to a disability evaluation in excess of 20 
percent for chondromalacia of the right knee.

3.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the left knee.

4.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the right knee.

5.  Entitlement to a compensable disability evaluation for 
postoperative residuals of the excision of an osteochondroma 
of the left lateral distal femur.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied increased 
ratings for right and left knee disabilities.  A Novembr 2000 
RO decision granted partial increased ratings for the knee 
problems, and the appeal for higher ratings continues.  For 
rating purposes, the RO has broken down the right and left 
knee disorders into five different disabilities, as shown on 
the cover page of the present Board decision.  The veteran 
testified at a Travel Board hearing in April 2002.  

The Board notes that, in a January 2002 Supplemental 
Statement of the Case, the issue of entitlement to a combined 
service-connected disability evaluation greater than 60 
percent was listed as if it were on appeal.  This particular 
issue has not properly been appealed.  Therefore, it will not 
be addressed in the present decision.


FINDINGS OF FACT

1.  The service-connected postoperative residuals of an 
arthrotomy and medial meniscectomy of the left knee are 
currently productive of severe instability of that knee.

2.  The service-connected chondromalacia of the right knee is 
not shown to currently be productive of more than moderate 
instability of that knee.

3.  The service-connected degenerative arthritis of the left 
knee, with its associated symptoms of pain, weakness, and 
fatigability, is not shown to currently be productive of 
limitation of flexion of 30 degrees or less, or limitation of 
extension of 15 degrees or more.

4.  The service-connected degenerative arthritis of the right 
knee, with its associated symptoms of pain, weakness, and 
fatigability, is not shown to currently be productive of 
limitation of flexion of 30 degrees or less, or limitation of 
extension of 15 degrees or more.

5.  The current manifestations attributable to the service-
connected postoperative residuals of the excision of an 
osteochondroma of the left lateral distal femur, to include 
instability and limitation of motion, and their associated 
symptoms of pain, weakness, and fatigability, are currently 
accounted for in the two ratings assigned for the veteran's 
left knee disability.


CONCLUSIONS OF LAW

1.  Entitlement to a disability evaluation in excess of 30 
percent for postoperative residuals of an arthrotomy and 
medial meniscectomy of the left knee is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).

2.  Entitlement to a disability evaluation in excess of 20 
percent for chondromalacia of the right knee is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2001).

3.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the left knee is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2001).

4.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis of the right knee is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2001).

5.  Entitlement to a compensable disability evaluation for 
postoperative residuals of the excision of an osteochondroma 
of the left lateral distal femur is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.14 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the file reveals that the veteran served on 
active duty from February 1972 to May 1975.  He has been 
service-connected for disabilities of both knees since 1975, 
and the Board granted a separate rating for his right knee 
arthritis in a decision dated in December 1999, which was 
implemented by the RO in a January 2000 rating decision.

The veteran filed a claim for increased ratings of his 
service-connected disabilities of the knees in May 2000.  
Shortly after the filing of this claim, the RO secured copies 
of records showing VA outpatient treatment in April and May 
2000 essentially due to complaints of pain in the right knee 
and instability in the left knee.

On VA joints medical examination in June 2000, the veteran 
reported multiple injuries to his knees secondary to a lot of 
jumping while in the Army in the 1970s, and surgeries 
including meniscectomies of the left and right knees in 1972 
and 1991, respectively.  Currently, the veteran complained of 
bilateral knee pain, greater on the right side, which he 
rated at seven or eight on a scale of zero through ten, with 
ten being the worst pain ever.  The pain was associated with 
catching, swelling, visual locking, and weakness.  The 
veteran took medication for the pain.  He said he had one 
flare-up of his joint pain every day.  Precipitating factors 
for this discomfort were any type of walking on uneven 
ground, prolonged standing, and weather changes.  Alleviating 
factors included medication and elevation.

According to the report of the above examination, the veteran 
had been using bilateral knee hinged braces for the past two 
months, and had had a steroid injection into the right knee 
four weeks ago.  The veteran had been a letter carrier until 
eight years ago when he had had to discontinue this line of 
work secondary to the walking that it required.  Currently, 
he worked at the main post office, but he was still on his 
feet eight hours per day.  He had missed approximately 28 to 
30 days over the past year because of his knee complaints.  
The veteran stated that his activities of daily living were 
performed, but they were somewhat limited when he had a 
flare-up of his knee pain.  He relied on his son to perform 
some of these functions when in pain.  On physical 
examination, he had a normal gait and wore hinged braces on 
both knees.  The right knee had flexion to 100 degrees, 
without pain, and 120 degrees, with pain.  The veteran was 
able to extend the knee to five degrees without pain, and to 
zero degrees with pain.  His overall knee strength and quad 
tone were good, and he had a 1/4 right knee jerk.  There was no 
obvious edema or effusion.  There were three scars noted on 
the right knee, which had good patellar mobility.  There was 
1+ crepitation with range of motion, but sensation was intact 
throughout the right lower extremity.  There was no laxity to 
varus or valgus stress at zero and 30 degrees.  There were 
negative Lachman, McMurry, and pivot tests.

Regarding the left knee, the above report reveals that there 
was no edema or effusion.  Well-healed surgical incisions 
were noted.  There was mild crepitus on palpation of the knee 
joint with range of motion.  The veteran was able to flex to 
120 degrees without pain, and to 130 degrees with pain.  He 
was able to extend to 10 degrees without pain, and to zero 
degrees with pain.  He had negative Lachman, McMurrry, and 
pivot tests.  There was no laxity upon varus and valgus 
maneuvers at zero and 30 degrees.  He had 1/4 deep tendon 
reflexes on the left knee.  Sensation was intact to pin and 
light touch throughout the left lower extremity.  His quad 
tone was good, and the overall strength was good with knee 
flexion and extension.  The diagnoses, and medical opinion, 
were listed as follows:

1.  Status post meniscectomies of both 
knees, remote.

2.  Degenerative joint disease of both 
knees.

It is my medical opinion that the 
functional loss and limitations are due 
to this patient's musculoskeletal exam.  
I would give this patient a medium 
functional residual capacity exam which 
means he can occasionally lift 50 pounds 
and frequently lift 25 pounds.  He should 
be able to sit, stand, and walk six hour 
in an eight hour workday with appropriate 
rest breaks.  He should avoid walking on 
uneven terrain.

A November 2000 VA X-Ray report notes normal knees.

On VA re-examination in November 2000, the veteran reported 
that in the last six months he had fallen five times because 
of instability of the left knee.  The veteran said that the 
anterolateral joint line became painful and forced him off of 
it suddenly, and that he thought that the pain was causing 
the falls.  It was noted that there was a suggestion of 
instability.  The veteran said that he used a walking stick 
when he was on irregular grounds, and that the left knee 
ranked at the level of eight to nine, as far as pain was 
concerned, during these daily episodes.  It depended on what 
he did, but it could rank from five to less as well.  The 
veteran also complained of right knee pain, mostly underneath 
the knee cap, although the knee was stable.  He said that, in 
November 1999, he had had an episode of severe swelling with 
pain in the back of the patella and along the inner aspect of 
the joint line.  He ranked the pain at a level of six to 
seven on the right side.

The report of the above examination further shows that, on 
physical examination, the veteran was wearing a sleeve brace 
on the left lower extremity in the standing position, and 
that the knees were in neutral alignment.  Both knees showed 
scars.   The left knee showed a range of zero to 110 degrees.  
Impingement signs, Lachman's sign, and "maneuver" were all 
negative.  The examiner said that he was unable to produce 
signs of impingement and that the left knee had a hypermobile 
patella and could be displaced laterally almost 50 percent of 
the width.  There was no collateral ligament instability 
either in complete extension, or 15 to 20 degrees of slight 
flexion.  Torsional test was negative, and, in the supine 
position, there was  retropatellar grating.

The right knee showed a range of motion of zero to 100 
degrees.  There was a slightly positive Lachman's maneuver.  
Collateral ligaments were stable in complete extension and in 
15 to 20 degrees of flexion.  Torsional testing did not 
produce impingement, although the veteran stated that 
occasionally he had a sense of impingement during day-to-day 
use of the knee.  Neither joint showed effusion or 
inflammation.  The right knee showed retropatellar grating in 
the supine position, and the patella was stable.  Multiple 
films of both knees were obtained, and they were interpreted 
as showing a remnant of the left knee osteochondroma base on 
the lateral cortex of the distal femur; a slight irregularity 
in the bone structure of the left medial tibial edge; 
irregularity in the posterior right patellar position, 
superiorly; changes of irregularity in the right subchondral 
bone; and slight diminution of right medial joint space when 
compared with the left knee.  The examiner also stated that 
extremes in the ranges of flexion were painful to the 
veteran, that pain was also elicited during rotatory testing 
and when stress-testing the ligaments in both knees, and that 
he would estimate a normal range of motion in an individual 
of the veteran's size to be from zero to 140 degrees.  The 
impression and comment were listed as follows:

IMPRESSION:

1.  Right knee hypomobile patella, remote 
surgical procedure, meniscectomy and 
partial synovectomy, chondromalacia of 
patella, estimated grade two.

2.  Right knee chondromalacia of patella, 
estimated grade one, remote surgery 
chondromalacia of patella.

3.  Osteo chondroma remnant, left femur 
distal.

This [veteran] is experiencing a gradual 
loss of function due to pain in both 
knees, and also due to patellar 
instability or hypermobility on the right 
side and some rotatory instability as 
evidenced by the mildly positive 
Lachman's maneuver.  The retropatellar 
process is progressive, and he will have 
a gradual decline of function in the 
knees due to these findings.

Based on the RO's review of the above medical evidence, the 
RO partially confirmed, in a November 2000 rating decision, 
the July 2000 rating decision on appeal (which had denied 
increased ratings for the veteran's left and right knee 
disabilities), but also granted a separate 10 percent rating 
for the veteran's left knee, on the basis of there being 
evidence of degenerative joint disease; and a higher rating 
(from 20 to 30 percent) of the service-connected post-
operative residuals of an arthrotomy and medial meniscectomy 
of the left knee, on the basis of evidence of severe 
instability of the left knee.  Thus, currently, the ratings 
assigned for the veteran's left and right knee disabilities 
stand as follows:

Postoperative residuals of an arthrotomy 
and
medial meniscectomy of the left knee .....  
30 percent

Chondromalacia of the right knee .....        
20 percent

Degenerative arthritis of the left knee 
....   10 percent

Degenerative arthritis of the right knee 
...  10 percent

Postoperative residuals of the excision 
of
an osteochondroma of the left lateral
distal femur ....                                              
0 percent

At the April 2002 Travel Board hearing, the veteran restated 
his contentions on appeal to the effect that his service-
connected right and left knee disabilities should be rated 
higher than evaluated because of the associated symptoms of 
pain, instability, and weakness.  He submitted a document 
describing his job duties as a distribution/window clerk with 
the United States Postal Service.

Initial considerations, and applicable laws and regulations

Initially, the Board notes that the veteran's claims file 
shows that through correspondence, the rating decision on 
appeal, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims on appeal.  He 
has been afforded VA examinations.  Identified relevant 
medical records have been obtained to the extent possible.  
The Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Standard range of motion of a knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.

Regarding the ratings of disabilities of the knees, the 
Schedule provides for a 10 percent rating when there is an 
impairment of the knee manifested by slight, recurrent 
subluxation or lateral instability (Diagnostic Code 5257); 
symptomatic removal of the semilunar cartilage (Diagnostic 
Code 5259); limitation of the flexion of the leg to 45 
degrees (Diagnostic Code 5260); and limitation of the 
extension of the leg to 10 degrees (Diagnostic Code 5261).  
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261.

A 20 percent rating is warranted for impairment of the knee 
manifested by moderate, recurrent subluxation or lateral 
instability (Diagnostic Code 5257); dislocation of the 
semilunar cartilage, with frequent episodes of locking, pain 
and effusion into the joint (Diagnostic Code 5258); 
limitation of the flexion of the leg to 30 degrees 
(Diagnostic Code 5260); and limitation of the extension of 
the leg to 15 degrees (Diagnostic Code 5261).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5258, 5260 and 5261.

A 30 percent rating is warranted for impairment of the knee 
manifested by severe, recurrent subluxation or lateral 
instability (Diagnostic Code 5257); limitation of the flexion 
of the leg to 15 degrees (Diagnostic Code 5260); and 
limitation of the extension of the leg to 20 degrees 
(Diagnostic Code 5261).  38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, and 5261.

Ratings of 40 and 50 percent may be warranted for limitation 
of extension of the leg to 30 or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

While not applicable to this claim (as there is no evidence 
of ankylosis), it is noted that the Schedule also provides 
for ratings ranging between 30 and 60 percent if there is 
evidence of varying degrees of ankylosis of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256.

Osteoarthritis, as well as traumatic arthritis, substantiated 
by X-Ray evidence, is to be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion is noncompensable under the appropriate limitation-of-
motion diagnostic code, a 10 percent rating should 
nevertheless be assigned for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, but not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  

VA regulation specifically prohibits the practice known as 
"pyramiding," that is, the evaluation of the same 
disability under various diagnoses (diagnostic codes).  
38 C.F.R. § 4.14.  

VA's General Counsel has held, in precedent opinions, that 
VA's prohibition against pyramiding does not preclude two 
separate ratings for a knee disorder, one for instability 
(Diagnostic Code 5257), and one for arthritis with limitation 
of motion.  VAOPGCPREC 23-97 (Jul. 1, 1997); VAOPGCPREC 9-98 
(Aug. 14, 1998).

Legal analysis of the issues of entitlement to increased 
ratings for
the service-connected disabilities of the left knee,
with currently assigned ratings of 30, 10, and zero percent

As noted above, a service-connected knee disorder may be 
assigned separate ratings for instability, and for arthritis 
with limitation of motion.  This is the only exception 
recognized by VA to the anti-pyramiding provisions as 
pertains to the assignment of separate ratings for a knee 
disability.  This specific action has been accomplished by 
the RO in the present case by having the veteran's left knee 
rated as 30 percent disabling, under Diagnostic Code 5257, on 
account of severe instability of the knee, and also as 10 
percent disabling under Diagnostic Code 5003, on account of 
degenerative arthritis, with limitation of motion.  The 
veteran's left knee has also been assigned a separate rating 
for the postoperative residuals of an excised osteochondroma 
of the left distal lateral femur, but this rating has 
remained as noncompensable, essentially due to the above 
cited prohibition against pyramiding.  38 C.F.R. § 4.14. 

A rating higher than 30 percent is not warranted under 
Diagnostic Code 5257 in this case because this particular 
rating is the maximum allowed by VA regulation for 
instability of the knee.  A rating higher than 10 percent is 
not warranted under the diagnostic codes addressing 
limitation of motion (Diagnostic Codes 5260 and 5261) 
because, while there is some degree of limitation of motion 
of the left knee, it is not shown that the flexion is limited 
to 30 degrees or less, or that its extension is limited to 15 
degrees or more.  In other words, the criteria required by 
Diagnostic Codes 5260 and 5261 for ratings higher than 10 
percent are not met.  Also, a compensable rating is not 
warranted for the postoperative residuals of an excised 
osteochondroma of the left distal lateral femur because, as 
stated above, such action would equate to assigning a third 
separate rating, which would clearly constitute a violation 
of the prohibition against pyramiding.  38 C.F.R. § 4.14.

The Board acknowledges the veteran's belief that his service-
connected left knee disability should be rated higher than 
evaluated.  However, it is the Board's opinion, after a 
careful and compassionate review of the competent evidence in 
the file, that the ratings assigned for the service-connected 
left knee disability properly account for the current 
severity of the left knee problems, and include consideration 
of the functional impairment in that knee resulting from 
symptoms including pain, weakness, and fatigability.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In view of the foregoing, the Board concludes that 
entitlement to a disability evaluation in excess of 30 
percent for postoperative residuals of an arthrotomy and 
medial meniscectomy of the left knee; a disability evaluation 
in excess of 10 percent for degenerative arthritis of the 
left knee; and a zero disability evaluation for postoperative 
residuals of the excision of an osteochondroma of the left 
lateral distal femur is not warranted.




Legal analysis of the issues of entitlement to increased 
ratings for
the service-connected disabilities of the right knee,
with currently assigned ratings of 20 and 10 percent

Regarding the veteran's right knee, the record shows that the 
RO has also assigned separate ratings of 20 percent based on 
instability of the knee, and 10 percent for degenerative 
arthritis with limitation of motion.  The former has been 
assigned under Diagnostic Code 5257 of the Schedule, on 
account of moderate instability, while the latter has been 
assigned under Diagnostic Code 5003 of the Schedule, on 
account of degenerative arthritis with some limitation of 
motion.

A rating higher than 20 percent is not warranted under 
Diagnostic Code 5257 for instability in this case because, as 
shown by the record, the veteran's right knee has been 
described as stable.  Thus, it cannot be found that there is 
severe instability of the right knee.  A rating higher than 
10 percent under Diagnostic Code 5003 is not warranted for 
the veteran's right knee arthritis with some limitation of 
motion because the limitation of motion of the right knee has 
not been shown to be limited to 30 degrees or less, in 
flexion, or 15 degrees or more, in extension.

Again, the Board acknowledges the veteran's belief that his 
service-connected right knee disability should be rated 
higher than evaluated.  However, it is the Board's opinion, 
after a careful and compassionate review of the competent 
evidence in the file, that the ratings assigned for the 
service-connected right knee disability properly account for 
the current severity of the veteran's right knee disability, 
and include consideration of the functional impairment in 
that knee resulting from symptoms including pain, weakness, 
and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In view of the foregoing, the Board concludes that 
entitlement to a disability evaluation in excess of 20 
percent for chondromalacia of the right knee, and a 
disability evaluation in excess of 10 percent for 
degenerative arthritis of the same knee, are not warranted.


ORDER

1.  A disability evaluation in excess of 30 percent for 
postoperative residuals of an arthrotomy and medial 
meniscectomy of the left knee is denied.

2.  A disability evaluation in excess of 20 percent for 
chondromalacia of the right knee is denied.

3.  A disability evaluation in excess of 10 percent for 
degenerative arthritis of the left knee is denied.

4.  A disability evaluation in excess of 10 percent for 
degenerative arthritis of the right knee is denied.

5.  A compensable disability evaluation for postoperative 
residuals of the excision of an osteochondroma of the left 
lateral distal femur is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

